UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule14a-12 INNSUITES HOSPITALITY TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: [TRUST LOGO] NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Notice is hereby given that the 2012 Annual Meeting of Shareholders of InnSuites Hospitality Trust will be held in the Kachina Room at the InnSuites Hotels Phoenix Best Western Plus, 1615E.Northern Avenue, Phoenix, Arizona85020 (phone: 602-997-6285) on Thursday, August 9, 2012, at 11:00 A.M., local time, for the purpose of considering and acting upon: 1. The election of the Trustee named in this Proxy Statement and recommended by the Board of Trustees to hold office until the 2015 Annual Meeting of Shareholders and until his successor shall be duly elected and qualified (listed as Proposal 1 on the Proxy Card); and 2. The transaction of any other business that may properly come before the meeting and any adjournments or postponements thereof. Shareholders of the Trust of record at the close of business on June 22, 2012 are entitled to vote at the 2012 Annual Meeting of Shareholders and any adjournments or postponements thereof. By order of the Board of Trustees /s/ MARC E. BERG Phoenix, Arizona Secretary June 22, 2012 Shareholders are requested to complete, date, sign and return the enclosed Proxy Card in the envelope provided, which requires no postage if mailed in the United States. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be held on August 9, 2012: The Proxy Statement, Proxy Card and Annual Report on Form 10-K for the fiscal year ended January31, 2012 are available at our Internet website at www.innsuitestrust.com. [TRUST LOGO] InnSuites Hotels Centre 1625E.Northern Avenue Suite105 Phoenix, Arizona85020 PROXY STATEMENT Proxy Solicitation The accompanying proxy is solicited by the Trustees of InnSuites Hospitality Trust for use at the 2012 Annual Meeting of Shareholders (the “Annual Meeting”) to be held on Thursday, August 9, 2012, and any adjournments or postponements thereof.In addition to the solicitation of proxies by mail, our Trustees, officers and regular employees may also solicit the return of proxies by regular or electronic mail, telephone or personal contact, for which they will not receive additional compensation.We have retained Georgeson Inc., 525 Washington Blvd., 3rd Floor, Jersey City, NJ 07310, to assist in the solicitation of proxies for an estimated fee of $1,400.We will pay all costs of soliciting proxies and will reimburse brokers or other persons holding our Shares of Beneficial Interest (“Shares”) in their names or in the names of their nominees for their reasonable expenses in forwarding proxy material to the benefi­cial owners of such Shares. General Information Shareholders of record at the close of business on June 22, 2012 (the record date) will be entitled to vote at the Annual Meeting and at any adjournments or postponements thereof.As of that date, there were 8,396,508 Shares issued and outstanding.Each outstanding Share is entitled to one vote on all matters that properly come before the Annual Meeting.A majority of the issued and outstanding Shares must be represented at the Annual Meeting in person or by proxy in order to constitute a quorum for the transaction of business. Shares represented by properly executed proxy cards will be voted in accordance with the specifications made thereon.If no specification is made, proxies will be voted FOR the election of the Trustee nominee named herein and in the discretion of the persons voting the Shares represented by proxies if any other business properly comes before the meeting.The election of the Trustee requires the affirmative vote of the holders of at least a majority of the issued and outstanding Shares entitled to vote present in person or by proxy at the Annual Meeting.Abstentions, but not broker non-votes, will be tabulated in determining the votes present at the Annual Meeting for purposes of determining a quorum.An abstention or a broker non-vote will have the same effect as a vote against a Trustee, as each abstention or broker non-vote will be one less vote for the Trustee nominee.In addition, brokers may not exercise their discretion to vote uninstructed Shares for the election of the Trustee.Therefore, if your Shares are to be represented by a broker at the Annual Meeting, you must give specific instructions to your broker for your Shares to be voted on the election of the Trustee. This Proxy Statement and the accompanying form of proxy are first being mailed to our shareholders on or about July 2, 2012.We are also mailing with this Proxy Statement our Annual Report to Shareholders for the fiscal year ended January 31, 2012. No appraisal rights are available under Ohio law or under our Declaration of Trust to any shareholder who dissents from the proposal described in this Proxy Statement. A proxy may be revoked at any time before a vote is taken or the authority granted is otherwise exercised.Revocation may be accomplished by the execution of a later proxy with regard to the same Shares, by giving notice in writing to our Secretary, or at the Annual Meeting. 1 Electronic Access to Future Proxy Materials If you are a registered shareholder and would like to reduce the costs incurred by us in mailing proxy materials, you may consent to accessing all future shareholder communications (e.g.,proxy materials, annual reports and interim communications) over the Internet instead of receiving copies in the mail.If you choose electronic access to future shareholder communications by checking the appropriate box on your proxy card, we will discontinue mailing future shareholder communications to you, but you will receive a proxy card in the mail with instructions containing the Internet address to access shareholder communications.If you provide your consent, there is no cost to you for this service other than charges you may incur from your Internet provider, telephone and/or cable company.Once you provide your consent, it will remain in effect until you inform us otherwise.If your Shares are held through a bank, broker, trustee or another nominee, check the information provided by that entity for instructions on how to choose to access future shareholder communications over the Internet. ELECTION OF TRUSTEE (Proposal 1 on the Proxy Card) At the Annual Meeting, one Trustee is to be elected to serve for a term of three years expiring at the 2015 Annual Meeting of Shareholders and until his successor is duly elected and qualified.Accordingly, Marc E. Berg will stand for re-election as Trustee to a term expiring at the 2015 Annual Meeting. Unless a shareholder requests that a proxy be voted against the nominee for Trustee in accordance with the instructions set forth on the proxy card, Shares represented by proxies solicited hereby will be voted FOR the election of Mr. Berg as Trustee.The nominee has consented to being named in this Proxy Statement and to serve if elected.Should the nominee subsequently decline or be unable to accept such nomination or to serve as a Trustee, an event that the Board of Trustees does not currently expect, the persons voting the Shares represented by proxies solicited hereby may vote such Shares for a substitute nominee in their discretion. Our Board of Trustees currently has five members and is divided into three classes, as follows: · one Trustee in the class whose term expires at the 2012 Annual Meeting of Shareholders; · two Trustees in the class whose terms expire at the 2013Annual Meeting of Shareholders; and · two Trustees in the class whose terms expire at the 2014Annual Meeting of Shareholders. Each of the Trustees serves for three years and until his successor is duly elected and qualified.The Board of Trustees has determined that a majority of the Trustees, Messrs. Thoma, Robson and Pelegrin, are “independent” as defined by the NYSE MKT listing standards.Messrs. Berg and Wirth are our executive officers and are not independent.Except as described under “Certain Transactions” below, there were no transactions, relationships or arrangements in fiscal year 2012 that required review by the Board for purposes of determining Trustee independence.We request that all of our Trustees attend our Annual Meetings of Shareholders.All of our Trustees were present at the 2011 Annual Meeting of Shareholders. Our Board of Trustees recommends that you vote FOR the election of Mr. Berg as a Trustee. 2 BOARD OF TRUSTEES AND EXECUTIVE OFFICERS Nominees, Trustees and Executive Officers Mr. Berg’s biography and the biographies of each of the Trustees whose terms in office will continue after the Annual Meeting are set forth below.The information concerning our Trustees and executive officers set forth below is based in part on information received from the respective Trustees and executive officers and in part on our records.The information below sets forth the name, age, term of office, outside directorships and principal business experience for each nominee for Trustee, continuing Trustee and executive officer of the Trust and includes the specific experience, qualifications, attributes and skills that led to the conclusion that each Trustee should serve on our Board of Trustees, in light of the Trust’s business and structure. Name Principal Occupations During Past Five Years, Age as of June 22, 2012 and Directorships Held Trustee Since Nominee Whose Term, if Re-elected, Will Expire in 2015 Marc E. Berg Executive Vice President, Secretary and Treasurer of the Trust since February10, 1999.Vice President – Acquisitions of the Trust from December16, 1998 to February 10, 1999.Consultant to InnSuites Hotels since 1989.Self-employed as a Registered Investment Advisor since 1985.Age:59. Mr. Berg has in-depth familiarity with the operations of the Trust and extensive experience in property acquisitions.In addition, Mr. Berg has served on our Board for nearly 15 years. January 30, 1998 Trustees Whose Terms Expire in 2014 Larry Pelegrin(1)(2)(3)(4) Retired marketing executive with an extensive background in travel industry automation systems and call center sales.Director of Sales and Marketing of ARINC, a provider of transportation communications services, from 1994 to 2000.Previous employment included senior marketing positions with Best Western International and Ramada Inns.Age:74. Mr. Pelegrin has 40 years of operational, marketing and sales, management and financial experience in the hotel, airline, travel and computer industries. August 25, 2005 Steven S. Robson(1)(2)(3)(5) Owner of Scott Homes, residential real estate developers.Age:56. Mr. Robson has strategic leadership and residential real estate development experience as well as experience in negotiating complex transactions and maintaining mission, vision and values.In addition, Mr. Robson has served on our Board for nearly 15 years. June 16, 1998 Trustees Whose Terms Expire in 2013 James F. Wirth Chairman and Chief Executive Officer of the Trust since January 30, 1998, also serving as President of the Trust until February 1, 2012.President and owner (together with his affiliates) of Suite Hotels, LLC, Rare Earth Financial, L.L.C. and affiliated entities, owners and operators of hotels, since 1980.President of Rare Earth Development Company, a real estate investment company owned by Mr. Wirth and his affiliates, since 1973.Age:66. Mr. Wirth has significant real estate and hotel industry experience and extensive experience with the Trust.He also has a significant investment in our Shares, which we believe provides him with a strong incentive to advance shareholder interests.In addition, Mr. Wirth has served on our Board for nearly 15 years. January 30, 1998 Peter A. Thoma(1)(2)(3)(6) Owner and operator of A&T Verleih, Hamburg, Germany, a hospitality service and rental company, since 1997.Age:45. Mr. Thoma brings to us years of experience in the hospitality industry.In addition, Mr. Thoma has served on our Board for more than 10 years. April 13, 1999 1Member of the Audit Committee. 2Member of the Compensation Committee. 3Member of the Governance and Nominating Committee. 4Chair of the Audit Committee. 5Chair of the Compensation Committee. 6Chair of the Governance and Nominating Committee. Other Executive Officers Pamela J. Barnhill President and Chief Operating Officer of the Trust since February 1, 2012.Ms. Barnhill joined the Trust in 2002 as General Manager and progressed with the Trust through roles in revenue management, operations, sales and trademark licensing.Prior to joining the Trust, Ms. Barnhill’s career included roles with Motorola Semiconductor, Franchise Finance Corporation of America (FFCA) and Pittiglio, Rabin, Todd & McGrath (PRTM) Management Consulting.She has served as a Board Member for the Independent Lodging Industry Association since 2011.She earned a Masters of Business Administration (MBA) from Carnegie Mellon University, and a Bachelor of Arts in Economics and Mathematics cum laude with honors from the University of Arizona.Age:38. Anthony B. Waters Chief Financial Officer of the Trust since February 25, 2000.Controller of the Trust from June17, 1999 to February 25, 2000.Accountant and auditor with Michael Maastricht, CPA from June 16, 1998 to June 15, 1999, performing audits for InnSuites Hotels, Inc.Self-employed, concentrating in computerized accounting and information systems, from 1990 to June 1998.Age:65. Ms. Barnhill, our President and Chief Operating Officer, is Mr. Wirth’s daughter.There are no other family relationships that require disclosure pursuant to the Securities and Exchange Commission’s (the “SEC”) rules, and none of our Trustees or executive officers were nominated, elected or appointed to their positions pursuant to any arrangement or understanding between them and any other person. The Trustees held four meetings during fiscal year 2012.Mr. Berg, the nominee, was a member of the Board of Trustees during fiscal year 2012. 3 Trustee Nominations and Qualifications The Governance and Nominating Committee expects to identify nominees to serve as our Trustees primarily by accepting and considering the suggestions and nominee recommendations made by members of the Board of Trustees and our management and shareholders.Nominees for Trustee are evaluated based on their character, judgment, independence, financial or business acumen, diversity of experience, ability to represent and act on behalf of all of our shareholders, and the needs of the Board of Trustees.In accordance with its charter, the Governance and Nominating Committee discusses diversity of experience as one of many factors in identifying nominees for Trustee, but does not have a policy of assessing diversity with respect to any particular qualities or attributes and has not identified any specific attributes that the Committee would desire to diversify on the Board.In general, before evaluating any nominee, the Governance and Nominating Committee first determines the need for additional Trustees to fill vacancies or expand the size of the Board of Trustees and the likelihood that a nominee can satisfy the evaluation criteria.The Governance and Nominating Committee would expect to re-nominate incumbent Trustees who have served well on the Board of Trustees and express an interest in continuing to serve.Our Board of Trustees is satisfied that the backgrounds and qualifications of our Trustees, considered as a group, provide a mix of experience, knowledge and abilities that allows our Board to fulfill its responsibilities. The Governance and Nominating Committee will consider shareholder recommendations for Trustee nominees.A shareholder who wishes to suggest a Trustee nominee for consideration by the Governance and Nominating Committee should send a resume of the nominee’s business experience and background to Peter Thoma, Chairman of the Governance and Nominating Committee, InnSuites Hospitality Trust, 1625E.Northern Avenue, Suite105, Phoenix, Arizona 85020.The mailing envelope and letter must contain a clear notation indicating that the enclosed letter is a “Shareholder-Board of Trustees Nominee.” Leadership Structure of the Board of Trustees Our Second Amended and Restated Declaration of Trust, as amended, provides that the Trustees shall annually elect a Chairman who shall be the principal officer of the Trust.James F. Wirth has served as Chairman of our Board of Trustees and our Chief Executive Officer since January 30, 1998.Our Board of Trustees has determined that the Trust has been well-served by this structure of combined Chairman and Chief Executive Officer positions and that this structure facilitates strong and clear leadership, with a single person setting the tone of the organization and having the ultimate responsibility for all of the Trust’s operating and strategic functions, thus providing unified leadership and direction for the Board of Trustees and the Trust’s executive management.Our Chairman also has a significant investment in our Shares, which we believe provides him with a strong incentive to advance shareholder interests. The Trust does not have a lead independent Trustee, but receives strong leadership from all of its members.Our Board Committees consist of only independent members, and our independent Trustees meet at least annually in executive session without the presence of non-independent Trustees and management.In addition, our Trustees take active and substantial roles in the activities of our Board of Trustees at the full Board meetings.Our Trustees are able to propose items for Board meeting agendas, and the Board’s meetings include time for discussion of items not on the formal agenda.Our Board believes that this open structure, as compared to a system in which there is a designated lead independent trustee, facilitates a greater sense of responsibility among our Trustees and facilitates active and effective oversight by the independent trustees of the Trust’s operations and strategic initiatives, including any risks. The Board’s Role in Risk Oversight Our management devotes significant attention to risk management, and our Board of Trustees is engaged in the oversight of this activity, both at the full Board and at the Board Committee level.The Board’s role in risk oversight does not affect the Board’s leadership structure.However, our Board’s leadership structure supports such risk oversight by combining the Chairman position with the Chief Executive Officer position (the person with primary corporate responsibility for risk management). Our Board’s role in the Trust’s risk oversight process includes receiving reports from members of senior management on areas of material risk to the Trust, including operational, financial, legal and regulatory and strategic risks.The Board of Trustees requires management to report to the full Board (or an appropriate Committee) on a variety of matters at regular meetings of the Board and on an as-needed basis, including the performance and operations of the Trust and other matters relating to risk management.The Audit Committee also receives regular reports from the Trust’s independent registered public accounting firm on internal control and financial reporting matters.In addition, pursuant to its charter, the Audit Committee is tasked with reviewing with the Trust’s counsel major litigation risks as well as compliance with applicable laws and regulations, discussing with management its procedures for monitoring compliance with the Trust’s code of conduct, and discussing significant financial risk exposures and the steps management has taken to monitor, control and report such exposures.These reviews are conducted in conjunction with the Board’s risk oversight function and enable the Board to review and assess any material risks facing the Trust. Our Board of Trustees also works to oversee risk through its consideration and authorization of significant matters, such as major strategic, operational and financial initiatives and its oversight of management’s implementation of those initiatives.The Board periodically reviews with management its strategies, techniques, policies and procedures designed to manage these risks.Under the overall supervision of our Board of Trustees, management has implemented a variety of processes, procedures and controls to address these risks. Communications with the Board of Trustees Shareholders and other interested parties who wish to communicate with the Board of Trustees or any individual member thereof may do so by writing to the Secretary, InnSuites Hospitality Trust, 1625E.Northern Avenue, Suite105, Phoenix, Arizona 85020.The mailing envelope and letter must contain a clear notation indicating that the enclosed letter is an “Interested Party-Board of Trustees Communication.”The Secretary will review all such correspondence and regularly forward to the Board of Trustees a log and summary of all such correspondence and copies of all correspondence that, in the opinion of the Secretary, deals with the functions of the Board of Trustees or Committees thereof or that he otherwise determines requires their attention.Trustees may at any time review a log of all correspondence received by us that is addressed to members of the Board of Trustees and request copies of any such correspondence.Concerns relating to accounting, internal controls or auditing matters are immediately brought to the attention of our accounting department and handled in accordance with procedures established by the Audit Committee for such matters. 4 BOARD COMMITTEES All incumbent Trustees attended at least 75%of the aggregate number of meetings held by the Board of Trustees and the Committees on which the Trustee served during fiscal year 2012. The independent Trustees meet at least annually in executive session without the presence of non-independent Trustees and management. Audit Committee The Audit Committee is directly responsible for the appointment, compensation, retention and oversight of the work of our independent auditors, including reviewing the scope and results of audit and non-audit services.The Audit Committee also reviews internal accounting controls and assesses the independence of our auditors.In addition, the Audit Committee has established procedures for the receipt, retention and treatment of any complaints received by us regarding accounting, internal controls or auditing matters and the confidential, anonymous submission by our employees of any concerns regarding accounting or auditing matters.The Audit Committee has the authority to engage independent counsel and other advisors as it deems necessary to carry out its duties.The Audit Committee met four times during fiscal year 2012. All members of the Audit Committee are “independent,” as such term is defined by the SEC’s rules and NYSE MKT listing standards.The Board of Trustees has determined that Mr. Pelegrin, a member of our Audit Committee, qualifies as an “audit committee financial expert” under applicable SEC rules.We have posted our Amended and Restated Audit Committee Charter on our Internet website at www.innsuitestrust.com. Audit Committee Report The Audit Committee of the Board of Trustees has reviewed and discussed the audited financial statements in the Trust’s Annual Report on Form 10-K for the fiscal year ended January31, 2012 with the management of the Trust.In addition, the Audit Committee has discussed with Moss Adams LLP (“Moss Adams”), the independent registered public accounting firm of the Trust, the matters required to be discussed by the Statement on Auditing Standards No.61, as amended (AICPA, Professional Standards, Vol. 1 AU section 380), as adopted by the Public Company Accounting Oversight Board in Rule 3200T.The Audit Committee has also received and reviewed the written disclosures and the letter from Moss Adams required by the applicable requirements of the Public Company Accounting Oversight Board regarding the independent auditor’s communications with the Audit Committee concerning independence, and has discussed with Moss Adams its independence from the Trust, including the compatibility of any non-audit services with Moss Adams’ independence.The Audit Committee has also pre-approved the fees to be charged to the Trust by its independent auditors for audit and non-audit services. Based on the foregoing, the Audit Committee recommended that such audited financial statements be included in the Trust’s Annual Report for the fiscal year ended January31, 2012.The Trust’s Annual Report on Form10-K was filed with the SEC on April 30, 2012. By the Audit Committee of the Board of Trustees: Larry Pelegrin, Chairman Steven S. Robson Peter A. Thoma Compensation Committee The Compensation Committee has the responsibility of determining the compensation of the Chief Executive Officer and all of our other officers, advising the Board of Trustees on the adoption and administration of employee benefit and compensation plans and administering our 1997Stock Incentive and Option Plan.A description of the Compensation Committee’s processes and procedures for the consideration and determination of executive officer compensation is included in this Proxy Statement under “Compensation of Trustees and Executive Officers – Executive Compensation Overview.”The Compensation Committee met one time during fiscal year 2012. All members of the Compensation Committee are “independent,” as such term is defined by the SEC’s rules and NYSE MKT listing standards.We have posted our Compensation Committee Charter on our Internet website at www.innsuitestrust.com. Governance and Nominating Committee The Governance and Nominating Committee has the responsibility of screening and nominating candidates for election as Trustees and recommending Committee members for appointment by the Board of Trustees.See “Board of Trustees and Executive Officers– Trustee Nominations and Qualifications” above for more information on how shareholders can nominate Trustee candidates, as well as information regarding how Trustee candidates are identified and evaluated.The Governance and Nominating Committee also advises the Board of Trustees with respect to governance issues and trusteeship practices, including determining whether Trustee candidates and current Trustees meet the criteria for independence required by the NYSE MKT and the SEC.The Governance and Nominating Committee met three times during fiscal year 2012. All members of the Governance and Nominating Committee are “independent,” as such term is defined by the SEC’s rules and NYSE MKT listing standards.We have posted our Governance and Nominating Committee Charter on our Internet website at www.innsuitestrust.com. 5 COMPENSATION OF TRUSTEES AND EXECUTIVE OFFICERS Executive Compensation Overview The following overview relates to the compensation of our executive officers listed in the Summary Compensation Table set forth below during fiscal year 2012. Overview of the Compensation Committee The Compensation Committee of the Board of Trustees is comprised of three independent Trustees.The Committee sets the principles and strategies that serve to guide the design of the compensation programs for our executive officers.The Committee annually evaluates the performance of our Chief Executive Officer, our Chief Financial Officer and our Executive Vice President (our executive officers) and intends to evaluate on an annual basis the performance of any new executive officers, including Ms. Barnhill, who became our President and Chief Operating Officer effective as of February 1, 2012.Taking into consideration the factors set forth below, the Committee then approves their compensation levels, including equity-based compensation, if any, and cash bonuses.The Committee does not use an independent compensation consultant to assist it with its responsibilities.The Committee does consider input from the Chief Executive Officer when determining compensation for the other executive officers. Compensation Philosophy and Objectives Under the supervision of the Compensation Committee, we have developed and implemented compensation policies, plans and programs that seek to enhance our ability to recruit and retain qualified management and other personnel.In developing and implementing compensation policies and procedures, the Compensation Committee seeks to provide rewards for the long-term value of an individual’s contribution to the Trust.The Compensation Committee seeks to develop policies and procedures that offer both recurring and non-recurring, and both financial and non-financial, incentives. Our executive compensation program is designed to (i)attract, as needed, executives with the skills necessary for us to achieve our business plan priorities, (ii)reward our executives fairly over time, (iii)retain those executives who continue to perform at or above expected levels of performance, and (iv) align the compensation of our executives with our performance. Compensation for our executive officers has two main monetary components, salary and bonus, as well as a benefits component.The bonus can consist of cash or a grant of restricted Shares.Although the Compensation Committee may, at its discretion, grant to our executive officers bonuses in a form of equity compensation under our 1997 Stock Incentive and Option Plan (the “Plan”), all of our executive officers received cash bonuses for fiscal year 2012.This decision was a result of discussions with our executive officers regarding the sufficiency of each executive officer’s current Share ownership and the restrictions upon transfer of Shares held by our executive officers due to their affiliate status. The Plan was established to provide an incentive for employees, including our executive officers, and to align our executive officers’ interests with those of our shareholders.The Plan permits our Board of Trustees or the Compensation Committee to grant restricted Shares to employees, including our executive officers, on such terms as our Board of Trustees or the Compensation Committee may determine.In establishing future executive officer compensation packages, the Compensation Committee may, but in light of each executive officer’s current Share ownership does not currently intend to, utilize grants of equity awards available under our Plan and/or adopt additional long-term incentive and/or annual incentive plans to meet the needs of changing employment markets and economic, accounting and tax conditions. The Plan provides for accelerated benefits to participants in the event of a change in control.Generally, a change in control will be deemed to have occurred if (i)certain corporate reorganizations take place where the existing shareholders do not retain more than two-thirds of the combined voting power of our outstanding securities, (ii) any person or group becomes the beneficial owner of 15% or more of the combined voting power of our outstanding securities, (iii)there is a change in the majority of our Board of Trustees during any period of two consecutive years, or (iv)we announce that a change in control has occurred or will occur in the future pursuant to a then-existing contract or transaction. We chose these change in control triggers based on an evaluation of market practices at the time we implemented the Plan.In the event of a change in control, each outstanding restricted Share award becomes fully vested as of the day before the event occurs. Our compensation program does not rely to any significant extent on broad-based benefits or perquisites.The benefits offered to our executive officers are those that are offered to all of our full-time employees. We do not offer our executive officers any perquisites. Our management and the Compensation Committee work in a cooperative fashion. Management advises the Compensation Committee on compensation developments, compensation packages and our overall compensation program. The Compensation Committee then reviews, modifies, if necessary, and approves the compensation packages for our executive officers. Elements of Compensation In setting the compensation for each executive officer, the Compensation Committee considers (i)the responsibility and authority of each position relative to other positions within the Trust, (ii)the individual performance of each executive officer, (iii)the experience and skills of the executive officer, and (iv) the importance of the executive officer to the Trust. Base Salary We pay base salaries to our executive officers in order to provide a level of assured compensation reflecting an estimate of the value in the employment market of the executive officer’s skills, the demands of his or her position and the relative size of the Trust.In establishing base salaries for our executive officers, the Compensation Committee considers our overall performance and the performance of each individual executive officer, as well as market forces and other general factors believed to be relevant, including time between salary increases, promotion, expansion of responsibilities, advancement potential, and the execution of special or difficult projects.Additionally, the Compensation Committee takes into account the relative salaries of the executive officers and determines what it believes are appropriate compensation level distinctions between and among the executive officers, including between the Chief Executive Officer and the Chief Financial Officer and among the other executive officers.Although the Compensation Committee considers our financial performance, there is no specific relationship between achieving or failing to achieve budgeted estimates, the performance of our Shares or our financial performance and the annual salaries determined by the Compensation Committee for any of our executive officers.No specific weight is attributed to any of the factors considered by the Compensation Committee; the Compensation Committee considers all factors and makes a subjective determination based upon the experience of its members and the recommendations of our management. 6 Based upon a review of Mr. Wirth’s performance and upon the recommendation of the Compensation Committee, for fiscal years 2012 and 2011, Mr.Wirth’s annual base salary remained set at $153,000.The Compensation Committee does not rely on any particular set of financial or non-financial factors, measures or criteria when determining the compensation offered to Mr.Wirth.The Compensation Committee does consider Mr. Wirth’s substantial Share ownership when setting his base salary.During fiscal year 2012, Mr. Wirth voluntarily reduced his salary to $91,800, and during fiscal year 2011, Mr. Wirth voluntarily reduced his salary to $104,746, in both cases by reducing the number of hours worked per year due to the economic environment. For fiscal years 2012 and 2011, the Compensation Committee kept Mr. Waters’ base salary frozen at $153,000 and Mr. Berg’s base salary frozen at $98,000.During fiscal years 2012 and 2011, Mr. Waters’ salary was reduced to $122,400 and $137,700, respectively, and Mr. Berg’s salary was reduced to $58,800 and $67,092, respectively, in each case by reducing the number of hours worked per year due to the economic environment. For fiscal year 2013, the Compensation Committee set the base salary for Ms. Barnhill, our President and Chief Operating Officer, at $100,000.We expect that, in response to the economic environment, our executive officers will further reduce the number of hours worked per year, thus receiving lesser salaries in fiscal year 2013 than in fiscal year 2012. Bonuses Our executive officers are eligible to receive cash bonuses under the General Manager Bonus Plan equal to 10% of the aggregate cash bonuses received by the general managers of all of our hotels, regardless of region.The general managers receive a bonus based on the achievement of budgeted gross operating profit (total revenues less operating expenses) (“GOP”) at their hotel on a quarterly and annual basis.Under the plan, if the hotel’s actual quarterly and annual GOP exceeds the budgeted GOP, each general manager is eligible for a potential maximum annual bonus of $20,000, consisting of a potential maximum quarterly bonus of $2,000 per quarter and a potential maximum year-end bonus of $12,000. Quarterly General Manager GOP Bonus Potential: Percentage of Budgeted Quarterly GOP Achieved Cash Bonus Less than 95% $0 95% 98% 102% 106% or more Year-End General Manager GOP Bonus Potential: Percentage of Budgeted Annual GOP Achieved Cash Bonus Less than 95% $0 95% 98% 102% 106% 108% or more In fiscal year 2012, each of our executive officers received an annual cash bonus equal to 10% of the aggregate cash bonuses received by the general managers of all of our hotels, regardless of region. 7 The general manager aggregate cash bonuses for fiscal year 2012 were: Period GM Aggregate Cash Bonus First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ Year End $ Accordingly, each of our executive officers received a cash bonus of $4,250 for fiscal year 2012. Benefits and Other Compensation We maintain broad-based benefits that are provided to all employees, including health and dental insurance, life insurance and a 401(k)plan.We also have a mandatory matching contribution for our 401(k) plan.We do not have a pension plan.Our executive officers are eligible to participate in all of our employee benefit plans, in each case on the same basis as our other employees. 8 Summary Compensation Table The table below shows individual compensation information earned by or paid to our executive officers for our fiscal years ended January 31, 2012 and 2011: Name and Principal Position(1) Fiscal Year Salary Bonus Non-Equity Incentive Plan Compensation All Other Compensation Total James F. Wirth, $ $
